                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


CHARLES RICHARD
FORESTER, JR.,

               Plaintiff,

v.                                                           CASE NO. 8:19-CV-450-T-CPT

ANDREW SAUL,
Commissioner of Social
Security,

               Defendant.
                                 /

                                             ORDER

       This cause comes before the Court on Defendant’s Unopposed Motion for Entry of

Judgment with Remand. (Doc. No. 15). This motion was considered by the United States

Magistrate Judge, pursuant to a specific order of referral. Magistrate Judge Tuite has filed his

report recommending that the motion be granted. (Doc. No. 16). Upon consideration of the

Report and Recommendation, and upon this Court's independent examination of the file, it is

determined that the Report and Recommendation should be adopted.

       Accordingly, it is now ORDERED AND ADJUDGED that:

               (1)     The Magistrate Judge's Report and Recommendation (Doc. No. 16) is

                       adopted and incorporated by reference in this Order of the Court.
             (2)    Defendant’s Unopposed Motion for Entry of Judgment with Remand

                    (Doc. No. 15) is GRANTED.

             (3)    The Court reverses and remands the action for further proceedings before

                    the Commissioner.

             (4)    The Clerk is directed to enter judgment in favor of Plaintiff and to close

                    the case.

      DONE AND ORDERED at Tampa, Florida, this 25th day of October, 2019.




Copies to:
Counsel of Record
